Conviction is for murder, punishment being three years in the penitentiary.
No statement of facts is in the record. We find certain exceptions to the court's charge predicated on statements in the written objections to the effect that there was no evidence supporting the instructions to which objections were urged. Also, we find complaint of the refusal of certain special charges. It *Page 174 
is impossible to appraise objections to the charge or refusal of special charges without knowing what evidence was before the court and jury.
We note that the court properly instructed the jury that the minimum punishment was two years in the penitentiary under article 1257, P. C., as amended by Ch. 274, Acts 40th Leg., R. S., page 412, but in pronouncing sentence the court inadvertently omitted to give appellant the benefit of the indeterminate sentence law as provided in article 775, C. C. P. (1925). The sentence is reformed directing that appellant be confined in the state penitentiary for not less than two nor more than three years.
As thus reformed, the judgment is affirmed.
Affirmed.